                Case 18-12012-LSS   Doc 388-2   Filed 11/19/18   Page 1 of 3



                                      EXHIBIT A

                                     Proposed Order




01:23878521.2
                           Case 18-12012-LSS             Doc 388-2        Filed 11/19/18        Page 2 of 3



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


         In re                                                           Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                                Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                         (Jointly Administered)
                                      Debtors.
                                                                         Ref. Docket No. ___

                         ORDER AUTHORIZING THE DEBTORS TO FILE UNDER
                   SEAL CERTAIN EXHIBITS TO THE DECLARATION OF AMIR AGAM IN
                          SUPPORT OF THE DEBTORS’ OMNIBUS SALE REPLY

                    Upon the motion (the “Motion”)2 filed by the above-captioned debtors and debtors in

         possession (collectively, the “Debtors”) in these chapter 11 cases (the “Cases”) for entry of an

         order, pursuant to sections 105(a) and 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018,

         and Local Rule 9018-1(d), authorizing the Debtors to file the Confidential Exhibits under seal;

         and it appearing that the relief requested in the Motion is in the best interests of the Debtors’

         estates, their creditors, and other parties in interest; and this Court having jurisdiction over this

         matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

         from the United States District Court for the District of Delaware dated as of February 29, 2012;

         and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and

         this Court being able to issue a final order consistent with Article III of the United States

         Constitution; and this Court having found that venue of this proceeding and the Motion in this

         District is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper



         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
         2
                    Capitalized terms used but not defined herein have the meaning assigned to such terms in the Motion.
01:23878521.2
                      Case 18-12012-LSS         Doc 388-2      Filed 11/19/18     Page 3 of 3



         notice of the Motion having been provided under the particular circumstances, and it appearing

         that no other or further notice need be provided; and after due deliberation; and sufficient cause

         appearing therefor, it is hereby

                ORDERED, ADJUDGED, AND DECREED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      The Debtors are authorized to file the Confidential Exhibits under seal.

                3.      The Confidential Exhibits shall not be made available to anyone, except to the

         Court, the U.S. Trustee, counsel to the Committee, and other parties as otherwise ordered or

         required by the Court.

                4.      Any subsequent pleadings that attach the Confidential Exhibits or make reference

         to the information contained therein shall also be filed under seal and/or redacted to preserve the

         confidentiality of such information.

                5.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                6.      The Debtors are authorized and empowered to take all actions necessary to

         implement the relief granted in this Order.

                7.      This Court shall retain jurisdiction and power with respect to all matters

         arising from or relating to the interpretation or implementation of this Order.




01:23878521.2

                                                          2
